This is an appeal from a directed verdict in favor of the respondents by his Honor, Judge Wilson, and in refusing motion for nonsuit made by the appellant.
Appellant asked this Court to review and overrule the case of Cotton Mills v. Telegraph Co., 88 S.C. 499;70 S.E., 1040, Ann. Cas., 1912C, 1273. That case was tried by Judge Hydrick as Circuit Judge. On appeal, the opinion was written by Acting Associate Justice Hon. Robert Aldrich, and was concurred in by Chief Justice Jones and Mr. Justice Gary (present Chief Justice). Judge Woods concurred in the result.
We are satisfied with that opinion, and see no reason to overrule it. It is decisive of the present appeal, and I think all exceptions should be overruled and judgment affirmed.
MR. CHIEF JUSTICE GARY concurs.